SPIVAKLIPTONLLP
ATTORNEYS AT LAW

                                                                                1700 Broadway
                                                                                New York, NY 10019
                                                                                T 212.765.2100
                                                                                F 212.765.8954
                                                                                spivaklipton.com
                                            October 30, 2020

  BY ECF & EMAIL David_C_Gonzalez@nysd.uscourts.gov

  Hon. Paul A. Crotty
  United States District Court
  500 Pearl Street, Chambers 1350
  New York, NY 10007

  Re:    United States v. Salvatore Tagliaferro and John DeFalco, 19-CR-00472 (PAC)

  Dear Judge Crotty:

         This firm represents the District Council of New York City and Vicinity of the United
  Brotherhood of Carpenters and Joiners of America (the “District Council” or the “Union”),
  which is a third-party. We write to respond briefly to Defendant Salvatore Tagliaferro’s letter
  to your honor filed earlier today (ECF Dkt. 92) regarding the District Council’s and
  Tagliaferro’s being unable to reach an agreement on the District Council’s motion to quash
  the non-party subpoena seeking files of the District Council’s Inspector General (“IG”) (the
  “Subpoena”). A copy of the original Subpoena is annexed as Exhibit A of the our letter-
  motion to quash (ECF Dkt 82).

       For the reasons provided in our letter-motion to quash and as explained here, the
  Subpoena as originally served or as now modified by Tagliaferro should be quashed.

         Tagliaferro acknowledges that the Subpoena as he has now modified it seeks Brady
  material from the District Council. But the District Council and its IG are under no Brady
  obligations. Further, the District Council and its IG have neither the obligation nor the
  wherewithal to evaluate “intent” or “motive” with respect to the IG’s documents.

          We understand that the government had essentially no documents from the District
  Council save approximately 750 pages that it has already produced to the Defendants out of
  a total production of approximately two million pages it has produced as discussed at the
  September 17, 2019 conference with the Court. We understand that those District Council
  documents consisted of copies of the District Council’s Bylaws, other governing documents,
  Tagliaferro’s Union employment and related records regarding Union supplied automobiles
  and electronic devices, and background material on individuals who allegedly supplied false
  employment letters to Local Union 926. That is because the government appears not to have
  relied materially upon anything done by the IG. Rather, the IG referred the matter of the
  alleged sale of memberships into Local Union 926 to the Court-appointed Independent
  Monitor (Glen G. McGorty) and his team, which then did their own investigation and referred
  the matter to the government for its investigation and the eventual indictments.
SPIVAKLIPTONLLP
ATTORNEYS AT LAW                                                               Hon. Paul A. Crotty
                                                                                October 30, 2020
                                                                                          Page 2


         Production of IG documents sought here under Criminal Rule 17 based under the
  protections afforded in past civil litigation under Rule 26 of the Federal Rules of Civil
  Procedure would be misguided. That is because Criminal Rule 17 concerns admissible
  evidence at trial while Civil Rule 26 is much broader, allowing for discovery of information not
  admissible at trial.

          In any event, if production is ordered it should be in accordance with the protections
  and procedures in the civil lawsuits Terrence Moore, as Trustee, et al. v. Navillus Tile, Inc. et
  al., 14 Cr. 8326 (CM) (JLC), Doc. No. 82 at 1-2 ¶¶ 2-3, 2 ¶ 5 (SDNY March 12,
  2015); Creative Constr. Servs. Corp. v. District Council of NYC & Vicinity of the United Bhd.
  Of Carpenters, 14 Cv. 7629 (AKH), Doc. No. 44 at 4-5 (SDNY Oct. 11, 2016). Any
  documents would be marked “Confidential, Attorneys’ Eyes Only” with “redactions of
  confidential sources, investigators, and the like.” Terrence Moore, at 1 ¶ 2. The documents
  in hard copy would then be made available for review by attorneys for Defendant(s) and the
  government at the offices of Spivak Lipton LLP in midtown Manhattan. Id at 1 ¶ 1. The
  parties would then discuss the use of any documents that a reviewing attorney would want to
  use at trial.



                                            Respectfully submitted,


                                            SPIVAK LIPTON LLP
                                            Attorneys for the District Council
                                            of New York City and Vicinity
                                            of the United Brotherhood of Carpenters
                                            and Joiners of America

                                            BY:     /s/ James M. Murphy
                                                   James M. Murphy
                                                   Gillian Costello
                                                   Nicholas J. Johnson


  cc:    BY EMAIL gmcgorty@crowell.com
         Glen G. McGorty, Esq.
         Independent Monitor
         United States v. District Council, et al., 90-CV-5722 (VM) (S.D.N.Y.)
         Crowell & Moring LLP
         590 Madison Avenue, 20th Floor
         New York, NY 10022
         212-223-4000
SPIVAKLIPTONLLP
ATTORNEYS AT LAW                                 Hon. Paul A. Crotty
                                                  October 30, 2020
                                                            Page 3


         BY ECF & EMAIL
         Michael K. Bachrach, Esq.
         Attorney for Salvatore Tagliaferro
         224 West 30th Street, Suite 302
         New York, NY 10001
         212-929-0592

         Richard H. Rosenberg, Attorney At Law
         Attorney for Salvatore Tagliaferro
         217 Broadway Suite 707
         New York, NY 1000
         212-586-3838

         Thomas McKay, Esq.
         Assistant United States Attorney
         Criminal Division
         U.S. Attorney's Office
         1 St. Andrew's Plaza
         New York, NY 10007
         212-637-2268

         Jarrod Lee Schaeffer, Esq.
         Assistant United States Attorney
         Criminal Division
         United States Attorney's Office,
         1 St. Andrew's Plaza
         New York, NY 10007
         212-637-2200
